DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 2, 4, 6, and 19 are canceled
	Claims 1, 3, 5, 7-18, and 20 are examined as follows.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities, and appropriate correction is required.

Regarding claim 9, the term “the top side” should read as “the top [[side]]” to be consistent with the term “the top” mentioned in claim 1.

Regarding claim 18, the term “the at least one carrier layer” should read as “the [[at least one]] carrier layer” to be consistent with the term “a/the carrier layer” mentioned in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this case, the phrase “the electrical lead between the voltage source and a transition zone between the top of the foot part and the heating zone has a lower ohmic resistance than in the area of the heating zone” is not define. In particular, it is unclear whether the electrical lead or the transition zone is located between the top of the foot part and the heating zone. Moreover, it is unclear which element (e.g., electrical lead, or the transition zone) has a lower ohmic resistance than the area of the heating zone.  It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120193342 A1 to Macher et al. (“Macher”), in view of KR 20110001806 U (“KR 20110001806”).

Regarding claim 1, Macher discloses, footwear that is a sock (see electrically heatable sock 1 in Fig. 1 and Fig. 6), the footwear comprising:
a shank (see leg region 3) with one shank end (see cuff 6) configured to accommodate a lower leg (see Fig. 1);
a foot part (see foot region 2) disposed on the shank (see Fig. 1) with a top and a bottom (see annotated top and bottom in Fig. 1) configured to accommodate a foot (see Fig. 1);
a toe flap (see annotated toe flap in Fig. 1) disposed on the foot part configured to accommodate toes (see Fig. 1);
a voltage source (see combination of the push-button contacts 10, battery pack 12, push-button contacts 13 and control elements 14) disposed at the shank end (see Fig. 1), the voltage source including terminals (see para 0039 “the terminals which are configured as push-button contacts 10”);
a carrier layer (see combination of carrier 11, background/lower material 28 and textile 31 in Fig. 6) extending between the voltage source (see push-button contacts 10 in Fig. 1) at the shank end (wherein as seen in Fig. 1, push-button contacts 10 is disposed at the shank end/cuff 6) and a heating zone (see heating zone at the heating element 8 in Fig. 1 and 6), the carrier layer (11, 28 and 31) configured to be changed in one direction (see para 0050 and para 0051 “Before application of the textile 31, an embedding material, not represented, for example a silicone, was applied on the reinforcing element […] In total, a flexible laminate is obtained such that the connection is relieved of stress and tension and also bending forces are diverted away from it”); and
an electrical lead (see supply lines 9 in Fig. 1 and Fig. 6) disposed on or in the carrier layer (see Fig. 6), the electrical lead (9) being connected between the voltage source and the heating zone (see Fig. 1 and Fig. 6 and para 0039 “a heating element 8 which is connected to push-button contacts 10 via supply lines 9 is disposed in the region of the toes”), the electrical lead (9) being configured to supply energy to heat the heating zone so that the toes of the foot held in the footwear are heated (see Fig. 1).

    PNG
    media_image1.png
    476
    746
    media_image1.png
    Greyscale

However, Macher does not explicitly disclose, the carrier layer extending over the top of the foot part, and the heating zone is at the toe flap at the top of the foot part.
KR 20110001806 teaches, footwear that is a sock (see sock 10 in Fig. 1) comprises the carrier layer (see annotated Fig. 1 and disclosed in the specification “These wires 20 are deployed to the top along the inner ring of forming a pattern formed on the outside of the shell (14)”) extending over the top of the foot part (see Fig. 1), wherein the electrical lead (see wires 20 in Fig. 1) disposed on or in the carrier layer (see Fig. 1), and the heating zone (see heating zone where the heating element 16 is located in Fig. 1) is at the toe flap at the top of the foot part (see Fig. 1). 

    PNG
    media_image2.png
    760
    825
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the carrier layer and the heating zone of Macher wherein the carrier layer extending over the top of the foot part so as the electrical lead disposed on or in the carrier layer is also rearranged over the top of the foot part and the heating zone is at the toe flap at the top of the foot part as taught/suggested by KR 20110001806 in order avoid the discomfort caused by the elements constituting the wires/heating element located on the bottom of the foot when pressing the foot against the sock, and also prolong life of the wire, avoid from excessive constant weight of the foot (see specification of KR 20110001806), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 3, Macher discloses, wherein the electrical lead (9) one of:
(i) attached on the carrier layer (see Fig. 6),
(ii) cemented on the carrier layer,
(iii) woven on one surface of the carrier layer,
(iv) stitched on the one surface of the carrier layer,
 (v) woven into the carrier layer, and
(vi) stitched into the carrier layer.

Regarding claim 5, Macher discloses, wherein the electrical lead is one of (i) sewn on the footwear and (see para 0052 “The represented background material with the heating element 8 and the supply lines 9 is manufactured by sewing the heating wire 29 and the supply lines 9 onto the background material 28 […] the lower material 28 with the lines is introduced through the opening 22 into the inner sock 4 and sewed together with the latter. Subsequently, the inner sock 4 is turned over so that it is disposed in the outer sock 5, the lower material 28 sewn onto the inner sock 4 being positioned between inner sock 4 and outer sock 5. Subsequently, the openings 22, 23 are closed”) (ii) cemented on the footwear.

Regarding claim 7, Macher discloses, wherein further comprising a linking seam (see connection 7 in Fig. 1) configured to close the footwear, the linking seam being disposed between the toe flap and the bottom of the foot part (see para 0052 “The represented background material with the heating element 8 and the supply lines 9 is manufactured by sewing the heating wire 29 and the supply lines 9 onto the background material 28 […] the lower material 28 with the lines is introduced through the opening 22 into the inner sock 4 and sewed together with the latter. Subsequently, the inner sock 4 is turned over so that it is disposed in the outer sock 5, the lower material 28 sewn onto the inner sock 4 being positioned between inner sock 4 and outer sock 5. Subsequently, the openings 22, 23 are closed”).

Regarding claim 8, Macher discloses, wherein the carrier layer (see combination of carrier 11, background/lower material 28 and textile 31 in Fig. 6) at least in a terminal zone of the terminals and a transition zone between foot part and the heating zone (see annotated Fig. 6), has stiffeners that oppose a change in the length of the carrier layer (see para 0050 and para 0051 “Before application of the textile 31, an embedding material, not represented, for example a silicone, was applied on the reinforcing element […] In total, a flexible laminate is obtained such that the connection is relieved of stress and tension and also bending forces are diverted away from it”).

    PNG
    media_image3.png
    274
    533
    media_image3.png
    Greyscale

However, Macher does not explicitly disclose, the carrier layer extending over the top of the foot part so as the carrier layer at least in a terminal zone of the terminals and a transition zone between the top of the foot part and the heating zone.
KR 20110001806 teaches, footwear that is a sock (see sock 10 in Fig. 1) comprises the carrier layer (see annotated Fig. 1 and disclosed in the specification “These wires 20 are deployed to the top along the inner ring of forming a pattern formed on the outside of the shell (14)”) extending over the top of the foot part (see Fig. 1) so as the carrier layer at least in between the top of the foot part and the heating zone (see Fig. 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the carrier layer of Macher wherein the carrier layer extending over the top of the foot part so as the carrier layer at least in a terminal zone of the terminals and a transition zone between the top of the foot part and the heating zone as taught/suggested by KR 20110001806 in order avoid the discomfort caused by the elements constituting the wires/heating element located on the bottom of the foot when pressing the foot against the sock, and also prolong life of the wire, avoid from excessive constant weight of the foot, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 9, Macher discloses, wherein the carrier layer (see combination of carrier 11, background/lower material 28 and textile 31 in Fig. 6) and the electrical lead (9) are disposed from the heating zone of the foot part and then laterally along the shank as far as the shank end (see Fig. 1).
However, Macher does not explicitly disclose, the carrier layer and the electrical lead disposed from the toe flap with the heating zone over the top side of the foot part.
KR 20110001806 teaches, footwear that is a sock (see sock 10 in Fig. 1) comprises the carrier layer and the electrical lead disposed from the toe flap with the heating zone over the top side of the foot part (see annotated Fig. 1 and disclosed in the specification “These wires 20 are deployed to the top along the inner ring of forming a pattern formed on the outside of the shell (14)”) and then laterally along the shank as far as the shank end (see Fig. 1), wherein the heating zone (see heating zone where the heating element 16 is located in Fig. 1) is at the toe flap at the top of the foot part (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the carrier layer, the electrical lead, and the heating zone of Macher wherein the carrier layer extending over the top of the foot part so as the electrical lead disposed on or in the carrier layer is also rearranged over the top of the foot part and the carrier layer and the electrical lead are disposed from the toe flap with the heating zone over the top side of the foot part as taught/suggested by KR 20110001806 in order avoid the discomfort caused by the elements constituting the wires/heating element located on the bottom of the foot when pressing the foot against the sock, and also prolong life of the wire, avoid from excessive constant weight of the foot (see specification of KR 20110001806), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 10, Macher discloses, wherein the terminals (10) for the voltage source are disposed in a cuff zone (6) of the shank end (see Fig. 1).

Regarding claim 11, Macher discloses, wherein the footwear is reinforced at least on one or more of (i) the shank and (ii) the bottom of the foot part (disclosed in para 0049, and para 0050 “The ends of the heating wire 29 are connected to supply lines 9 which have an undulating configuration. The connection is disposed on a reinforcing element 32. For connection, ends 33 of the heating wire 29 or of the supply lines 9 were soldered onto contact regions 34 of the reinforcing element 32 […] the reinforcing element and the textile with the embedding material are completely drawn together, as a result of which particularly good adaptation of the material properties to the embedding material results”).

Regarding claim 12, Macher discloses, a method footwear (see Fig. 1 and 6) comprising:
providing a shank (3) with one shank end configured to accommodate a lower leg (see Fig. 1), a foot part (2) disposed on the shank with a top and a bottom configured to accommodate a foot (see annotated Fig. 1), a toe flap (see annotated Fig. 1) disposed on the foot part configured to accommodate toes (see Fig. 1), a voltage source (see combination of the push-button contacts 10, battery pack 12, push-button contacts 13 and control elements 14) disposed at the shank end (see Fig. 1), the voltage source including terminals (10), and a carrier layer (see combination of carrier 11, background/lower material 28 and textile 31 in Fig. 6) extending between the voltage source at the shank end and a heating zone (see Fig. 6), the carrier layer configured to be changed in one direction (see para 0050 and para 0051 “Before application of the textile 31, an embedding material, not represented, for example a silicone, was applied on the reinforcing element […] In total, a flexible laminate is obtained such that the connection is relieved of stress and tension and also bending forces are diverted away from it”); and
disposing an electrical lead (9) on or in the carrier layer (see Fig. 6), the electrical lead being connected between the voltage source and the heating zone (see Fig. 1 and Fig. 6), the electrical lead being configured to supply energy to heat the heating zone so that the toes of the foot held in the footwear are heated (see Fig. 1).
However, Macher does not explicitly disclose, the carrier layer extending over the top of the foot part, and the heating zone is at the toe flap at the top of the foot part.
KR 20110001806 teaches, footwear that is a sock (see sock 10 in Fig. 1) comprises the carrier layer (see annotated Fig. 1 and disclosed in the specification “These wires 20 are deployed to the top along the inner ring of forming a pattern formed on the outside of the shell (14)”) extending over the top of the foot part (see Fig. 1), wherein the electrical lead (see wires 20 in Fig. 1) disposed on or in the carrier layer (see Fig. 1), and the heating zone (see heating zone where the heating element 16 is located in Fig. 1) is at the toe flap at the top of the foot part (see Fig. 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the carrier layer and the heating zone of Macher wherein the carrier layer extending over the top of the foot part so as the electrical lead disposed on or in the carrier layer is also rearranged over the top of the foot part and the heating zone is at the toe flap at the top of the foot part as taught/suggested by KR 20110001806 in order avoid the discomfort caused by the elements constituting the wires/heating element located on the bottom of the foot when pressing the foot against the sock, and also prolong life of the wire, avoid from excessive constant weight of the foot (see specification of KR 20110001806), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 13, Macher discloses, further comprising knitting the footwear from the shank end to the toe flap, in the form of a tube, so that an opening remains between the bottom of the foot part and the toe flap (see Fig. 5 and disclosed in para 0052 “the lower material 28 with the lines is introduced through the opening 22 into the inner sock 4 and sewed together with the latter. Subsequently, the inner sock 4 is turned over so that it is disposed in the outer sock 5, the lower material 28 sewn onto the inner sock 4 being positioned between inner sock 4 and outer sock 5. Subsequently, the openings 22, 23 are closed. This is possible for example by linking, the inner sock 4 being connected at the same time to the outer sock 5 in the region of the toes”).

Regarding claim 14, Macher discloses, further comprising sewing the electrical lead or cementing the electrical lead on the inside or on the outside of the footwear (see para 0052 “The represented background material with the heating element 8 and the supply lines 9 is manufactured by sewing the heating wire 29 and the supply lines 9 onto the background material 28 […] the lower material 28 with the lines is introduced through the opening 22 into the inner sock 4 and sewed together with the latter. Subsequently, the inner sock 4 is turned over so that it is disposed in the outer sock 5, the lower material 28 sewn onto the inner sock 4 being positioned between inner sock 4 and outer sock 5. Subsequently, the openings 22, 23 are closed”)

Regarding claim 15, Macher discloses, further comprising sewing or cementing the heating zone on the foot part (see para 0052 “The represented background material with the heating element 8 and the supply lines 9 is manufactured by sewing the heating wire 29 and the supply lines 9 onto the background material 28 […] the lower material 28 with the lines is introduced through the opening 22 into the inner sock 4 and sewed together with the latter. Subsequently, the inner sock 4 is turned over so that it is disposed in the outer sock 5, the lower material 28 sewn onto the inner sock 4 being positioned between inner sock 4 and outer sock 5. Subsequently, the openings 22, 23 are closed”).
However, Macher does not explicitly disclose, the heating zone is at the toe flap at the top of the foot part.
KR 20110001806 teaches, footwear that is a sock (see sock 10 in Fig. 1) comprises the heating zone (see heating zone where the heating element 16 is located in Fig. 1) is at the toe flap at the top of the foot part (see Fig. 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the heating zone of Macher wherein the heating zone is at the toe flap at the top of the foot part so as sewing the heating zone to the toe flap as taught/suggested by KR 20110001806 in order avoid the discomfort caused by the elements constituting the wires/heating element located on the bottom of the foot when pressing the foot against the sock, and also prolong life of the wire, avoid from excessive constant weight of the foot (see specification of KR 20110001806), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 16, Macher discloses, further comprising sewing or cementing the electrical lead on the footwear, from the heating zone of the foot part and laterally along the shank as far as the shank end (see para 0052 “The represented background material with the heating element 8 and the supply lines 9 is manufactured by sewing the heating wire 29 and the supply lines 9 onto the background material 28 […] the lower material 28 with the lines is introduced through the opening 22 into the inner sock 4 and sewed together with the latter. Subsequently, the inner sock 4 is turned over so that it is disposed in the outer sock 5, the lower material 28 sewn onto the inner sock 4 being positioned between inner sock 4 and outer sock 5. Subsequently, the openings 22, 23 are closed”).
However, Macher does not explicitly disclose, the carrier layer and the electrical lead disposed from the toe flap with the heating zone over the top of the foot part.
KR 20110001806 teaches, footwear that is a sock (see sock 10 in Fig. 1) comprises the carrier layer and the electrical lead disposed from the toe flap with the heating zone over the top of the foot part (see annotated Fig. 1 and disclosed in the specification “These wires 20 are deployed to the top along the inner ring of forming a pattern formed on the outside of the shell (14)”) and then laterally along the shank as far as the shank end (see Fig. 1), wherein the heating zone (see heating zone where the heating element 16 is located in Fig. 1) is at the toe flap at the top of the foot part (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the carrier layer, the electrical lead, and the heating zone of Macher wherein the carrier layer extending over the top of the foot part so as the electrical lead disposed on or in the carrier layer is also rearranged over the top of the foot part and the carrier layer and the electrical lead are disposed from the toe flap with the heating zone over the top of the foot part as taught/suggested by KR 20110001806 in order avoid the discomfort caused by the elements constituting the wires/heating element located on the bottom of the foot when pressing the foot against the sock, and also prolong life of the wire, avoid from excessive constant weight of the foot (see specification of KR 20110001806), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17, Macher discloses, further comprising closing the opening between the bottom of the foot part and the toe flap by a linking seam (see para 0052 “The represented background material with the heating element 8 and the supply lines 9 is manufactured by sewing the heating wire 29 and the supply lines 9 onto the background material 28 […] the lower material 28 with the lines is introduced through the opening 22 into the inner sock 4 and sewed together with the latter. Subsequently, the inner sock 4 is turned over so that it is disposed in the outer sock 5, the lower material 28 sewn onto the inner sock 4 being positioned between inner sock 4 and outer sock 5. Subsequently, the openings 22, 23 are closed”).

Regarding claim 18, Macher discloses, wherein the at least one carrier layer is elastic (see para 0050 and para 0051 “Before application of the textile 31, an embedding material, not represented, for example a silicone, was applied on the reinforcing element […] In total, a flexible laminate is obtained such that the connection is relieved of stress and tension and also bending forces are diverted away from it”).

Regarding claim 20, Macher discloses, wherein the electrical lead between the voltage source and a transition zone between the foot part and the heating zone has a lower ohmic resistance than in the area of the heating zone (disclosed in para 0048 “the heating element, such as strip conductors or other resistance surfaces, can also be used”).
However, Macher does not explicitly disclose, the carrier layer and the electrical lead disposed from the toe flap with the heating zone over the top of the foot part.
KR 20110001806 teaches, footwear that is a sock (see sock 10 in Fig. 1) comprises the carrier layer and the electrical lead disposed from the toe flap with the heating zone over the top of the foot part (see annotated Fig. 1 and disclosed in the specification “These wires 20 are deployed to the top along the inner ring of forming a pattern formed on the outside of the shell (14)”) and then laterally along the shank as far as the shank end (see Fig. 1), wherein the heating zone (see heating zone where the heating element 16 is located in Fig. 1) is at the toe flap at the top of the foot part (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the carrier layer, the electrical lead, and the heating zone of Macher wherein the carrier layer extending over the top of the foot part so as the electrical lead disposed on or in the carrier layer is also rearranged over the top of the foot part and the carrier layer and the electrical lead are disposed from the toe flap with the heating zone over the top of the foot part as taught/suggested by KR 20110001806 in order avoid the discomfort caused by the elements constituting the wires/heating element located on the bottom of the foot when pressing the foot against the sock, and also prolong life of the wire, avoid from excessive constant weight of the foot (see specification of KR 20110001806), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Amendment
The amendment of 08/18/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 08/18/2022 have been considered, but Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action (Macher in view of KR 20110001806).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761